DLD-214                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-4519
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                               MICKEY J. RIDINGS,
                                          Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-93-cr-00313-002)
                    District Judge: Honorable Mitchell S. Goldberg
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 27, 2014
           Before: SMITH, HARDIMAN and GREENBERG, Circuit Judges

                              (Opinion filed: June 16, 2014)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Pro se appellant Mickey Ridings appeals the District Court’s order denying his

petition for a writ of coram nobis. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we review the District Court’s legal conclusions de novo and its factual findings for

clear error. Mendoza v. United States, 690 F.3d 157, 159 (3d Cir. 2012). Because
Ridings’s appeal presents no substantial question, we will summarily affirm the District

Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       Ridings was convicted in the District Court in 1994 of 84 counts of wire fraud in

violation of 18 U.S.C. § 1343, and the District Court sentenced him to 24 months’

imprisonment. The charges concerned Ridings’s operation of American Precious Metals

Corporation (“AMPM”), a business that Ridings co-owned. In short, Ridings convinced

Jaydee Miller, the president of Pyromet, a company with whom AMPM conducted

regular business, to advance money to AMPM under false pretenses. Ultimately,

Pyromet lost $523,000 in these transactions.

       Ridings appealed his conviction to this Court, and we affirmed. See United States

v. Ridings, 72 F.3d 124 (3d Cir. 1995) (table). In 1995, Ridings filed a motion under 28

U.S.C. § 2255 in the District Court. The District Court denied the motion, and we again

affirmed. See United States v. Ridings, 111 F.3d 128 (3d Cir. 1997) (table). Next, in

1997, Ridings filed a document requesting a writ of coram nobis or relief under Rule

60(b) of the Federal Rules of Civil Procedure. The District Court denied relief, and we

affirmed the denial of the petition for coram nobis and refused to issue a certificate of

appealability to permit Ridings to appeal the denial of the Rule 60(b) motion.

       Over a decade later, in 2010, Ridings filed the petition for coram nobis that is at

issue here, claiming that he had discovered new evidence establishing his innocence. The

District Court denied the petition, and Ridings filed a timely notice of appeal.

       The writ of coram nobis may be used to attack an allegedly illegal conviction
                                               2
when the petitioner, like Ridings, is no longer in custody for purposes of § 2255.

Mendoza, 690 F.3d at 159. Coram nobis is reserved for the correction of a “fundamental

error” for which “there was no remedy available at the time of trial and where ‘sound

reasons’ exist for failing to seek relief earlier.” United States v. Stoneman, 870 F.2d 102,

105-06 (3d Cir. 1989). This relief is available in only exceptional circumstances; indeed,

the Supreme Court has stated “it is difficult to conceive of a situation in a federal criminal

case today where a writ of coram nobis would be necessary or appropriate.” Carlisle v.

United States, 517 U.S. 416, 429 (1996) (alteration, quotation marks omitted).

       Ridings presents four types of information in support of his petition: (1) a report

from a private investigator who recently interviewed members of the jury in Ridings’s

criminal case; (2) Miller’s grand-jury testimony, which, Ridings argues, contradicts

Miller’s trial testimony; (3) a report from a certified public accountant who examined

certain AMPM financial documents; and (4) an affidavit from Ridings in which he

purports to remember a critical and exculpatory conversation that he had with Miller in

1988. We agree with the District Court that Ridings is not entitled to coram nobis relief.

       As an initial matter, we will accord no weight to the report from Ridings’s private

investigator. The District Court’s Local Rules prohibit post-trial contact with jurors

without Court authorization, and Ridings did not seek permission from the Court. See

E.D. Pa. Cr. R. 24.1(c). This rule advances the important purpose of protecting jurors

from harassment, see Cuevas v. United States, 317 F.3d 751, 753 (7th Cir. 2003), and we

will thus strictly enforce the rule here.
                                              3
       Moreover, Ridings’s claims based on Miller’s grand-jury testimony and the

accountant’s report are essentially duplicative of claims that Ridings has previously

raised. Ridings obtained the grand-jury testimony in 1995, and raised the precise claim

he raises now concerning that testimony in both his appeal of the denial of his § 2255

motion and in his joint petition for coram nobis/motion under Rule 60(b). Further, he

possessed the AMPM financial records at the time of his trial, and claimed that those

documents established his innocence in his § 2255 motion (and even included an affidavit

from another accountant).1 Coram nobis is “available to bring before the court that

pronounced the judgment errors in matters of fact which had not been put in issue or

passed upon,” United States v. Addonizio, 442 U.S. 178, 186 (1979); because Ridings’s

claims “amount to hardly more than regurgitation of the claims he has already presented

in his § 2255 petition . . . or claims that he reasonably could have raised in that petition, it

cannot be said that he has made the necessary showing of a ‘complete miscarriage of

justice,’” United States v. Esogbue, 357 F.3d 532, 535 (5th Cir. 2004).

       Finally, Ridings contends that he recently remembered, 22 years after the fact, a

conversation that he had with Miller that led to “[t]he entire case before the court today.”


1
  Moreover, we note that Ridings’s accountant has no personal knowledge of the events
at issue in this case and merely interpreted a variety of financial documents. On appeal
of the District Court’s denial of his § 2255 motion, Ridings relied on these same
documents to attack his conviction. We were not persuaded, stating, “the alternate
interpretation of the balance sheets offered by Ridings is meaningless. Even if the
balance sheets conformed to certain accounting principles, proper bookkeeping does not
undercut the fact that receipt of Pyromet’ money, however documented, was
accomplished deceitfully.” That same conclusion applies with full force here.
                                               4
Even putting aside the fact that Ridings’s sudden remembrance stretches credulity, he is

entitled to no relief. Ridings has not alleged any medical impairment that would affect

his memory in this way; in these circumstances, his mere forgetfulness does not cause the

type of fundamental error that can be remedied via coram nobis. Cf. Walker v.

Jastremski, 430 F.3d 560, 564 (2d Cir. 2005) (holding that party’s “failure to remember

what he earlier knew” did not present exceptional circumstances justifying equitable

tolling).

       Accordingly, we will summarily affirm the District Court’s judgment.




                                            5